Measured by its effect on the parties to the record, the decision of these cases is of little importance. Measured by the principles involved it is quite important. That the Baltimore City automobile owner must pay taxes on all his assessable property which are payable, but not in arrears, before he can lawfully operate his automobile on the public highways of the state, may be inconvenient to him but is not of vital importance, since he must in any event pay them some time. But whether he is to be deprived of the protection of the Constitution of the State is important, not only to him, but to all other citizens of the state, for if it does not protect him, then it protects nobody and is nothing more than a rhetorical admonition. So the question here is not so much how these cases are to be decided as what is to be done with the Constitution.
The particular question is presented by an attack on the validity of chapter 744 of the Acts of 1939, as construed by the administrative officials of Baltimore City. As the law stood prior to that act, an automobile owner residing in Baltimore City could neither sell nor operate *Page 120 
it in this state until he had paid all taxes owed by him which were due "and in arrears." An automobile owner residing in any other part of the State could sell his car and operate it if there were no taxes due and in arrears on the particular automobile.
That law was found in section 183 of article 56 of the Annotated Code of Maryland (1935 Supplement), title "Licenses," sub-title "Motor Vehicles," sub-heading "Fees for Registration of Motor Vehicles," sections 184 to 184C of said article, section 184B having been amended by chapters 85 and 102 of the Acts of 1936 (Special Session) and chapters 159, 217 and 378 of the Acts of 1937. The purpose of chapter 744, as set forth in its title, was "to repeal and re-enact with amendments Section 183 of Article 56 of the Annotated Code of Maryland (1935 Supplement), title `Licenses,' sub-title `Motor Vehicles,' sub-heading, `Fees for Registration of Motor Vehicles,' to repeal Sections 184 to 184C of said Article, Section 184B having been amended by Chapters 85 and 102 of the Acts of 1936 (Special Session) and Chapters 159, 217 and 378 of the Acts of 1937, and to enact in lieu thereof a new section to be known as Section 184, for the purpose of eliminating duplicate provisions and consolidating the laws providing for the payment of taxes levied upon motor vehicles in Baltimore City and the several Counties and in certain incorporated towns of the State before markers, certificates of registration, or titles for motor vehicles may be issued, and including certain other incorporated towns within the provisions of said sections." Section 183, article 56, Code, as amended by chapter 407 of the Acts of 1929, read: "The Commissioner of Motor Vehicles is hereby authorized and directed to refuse to issue or transfer any plate or marker, certificate of registration or title for any motor vehicle unless all taxes due and in arrears on the motor vehicle described in the certificate of registration or title so to be issued or transferred have been paid provided each motor vehicle is separately assessed apart from the assessment on any other motor vehicle or kind or class of assessable *Page 121 
property and provided the tax to be levied on such motor vehicle is permitted except in Baltimore City to be paid separate and apart from the payment of all other taxes. And it shall be mandatory upon the County Commissioners to provide for separate assessments and separate tax bills. * * *" Chapter 744 of the Acts of 1939 substituted for the words "due and in arrears," appearing in the first sentence of section 183, article 56, Code 1935, the words "due and owing," and for the last sentence of that section it substituted the following: "This section shall apply only in the case of taxes becoming due and owing in the year 1939 and thereafter."
Section 184, article 56, Code (1935), applicable only to Queen Anne's County, directed that the Commissioner of Motor Vehicles should issue no plate, marker nor certificate of registration or transfer of any motor vehicle unless "he is satisfied that all taxes due and in arrears thereon have been paid." Section 184C extended the provisions of 183 to incorporated towns in Allegany County. Section 184B, as finally amended by chapter 378 of the Acts of 1937, directed the Commissioner to refuse to issue such markers or certificates "for any motor vehicles owned by a resident of the City of Hagerstown, Funkstown, Hancock, Betterton, Chestertown, Rock Hall, Oakland, Brunswick, City of Frederick, Emmitsburg, Elkton, Federalsburg, Galena, Mountain Lake Park, Cambridge, East New Market, Easton, Oxford or St. Michaels, unless he is satisfied that all municipal taxes due and in arrears on the motor vehicles described in the certificate of registration or title so to be issued or transferred, have been paid, provided each motor vehicle is separately assessed apart from the assessment on any other motor vehicle or kind or class of assessable property, and provided the tax to be levied on such motor vehicle is permitted to be paid separate and apart from the payment of all other taxes, and provided this section shall apply only in case of taxes becoming due and in arrears under the levy of 1937 and thereafter." Section 184, article 56, Code, as amended by chapter 744, Acts of 1939, extended the list of municipalities *Page 122 
to which the acts should apply as follows: "Brentwood, Hampstead, Betterton, Chestertown, Rock Hall, Oakland, Brunswick, City of Frederick, Emmitsburg, East New Market, Easton, Oxford, St. Michaels, Elkton, Mountain Lake Park, Federalsburg or Galena, or by a resident of any incorporated town or city in Allegany, Carroll, Dorchester, Prince George's or Washington Counties," and then added this new matter: "Nothing in this section, however, shall be construed to prohibit a registered motor vehicle dealer from transferring, assigning or reassigning an assignment of title to any motor vehicle legally repossessed, or taken in trade by said dealer as a partial payment on the purchase of another motor vehicle and the Commissioner of Motor Vehicles shall execute all such applications for transfer, assignment or reassignment of assignment of titles made by a registered motor vehicle dealer provided said dealer has given to the Commissioner of Motor Vehicles proper notice of the receipt of said vehicles as required by Section 180 of this Article when said applications are submitted upon proper forms furnished by the Commissioner."
The "purpose" of chapter 744, Acts of 1939, declared in its title, was the elimination of "duplicate provisions and consolidating the laws providing for the payment of taxes" levied "upon motor vehicles" in Baltimore City, the counties of the State, and in certain incorporated towns of the State.
What the Act actually does is not only to consolidate these laws but to make radical and definite changes in them. For instance, in section 183, by substituting "due and owing" for "in arrears," it prevents an automobile owner residing in Baltimore City from operating his automobile on the public highways of the state unless he pays his taxes six months earlier than he was required under the repealed law to pay them, and again, it exempts second hand dealers from the application of the statute, while under the old law there was no such exemption. *Page 123 
Article III, section 29, Maryland Constitution, provides that "every law enacted by the General Assembly shall embrace but one subject, and that shall be described in its title; and no law, or section of law, shall be revived or amended by reference to its title or section only * * *."
Few provisions of the State Constitution have given rise to as many quiddities, hair splitting logic, casuistry, and dialectics as this one. On the one hand there is the natural disinclination to override the legislative will by striking down a law passed to meet some real or supposed public need or exigency, and on the other the difficulty of going through, around, or over some constitutional provision which stands in the way without appearing to disturb it. So not unnaturally, notwithstanding the clarity of the constitutional provision, the cases construing and applying it are not all clear and not all consistent.
The purpose of the provision against the amendment of an act by reference to its title or section only was stated in Davis v.State, 7 Md. 151, 160, in these words: "The object of this constitutional provision is obvious and highly commendable. A practice had crept into our system of legislation, of engrafting, upon subjects of great public benefit and importance, for local or selfish purposes, foreign and often pernicious matters, and rather than endanger the main subject, or for the purpose of securing new strength for it, members were often induced to sanction and actually vote for such provisions, which if they were offered as independent subjects, would never have received their support. In this way the people of our State, have been frequently inflicted with evil and injurious legislation. Besides, foreign matter has often been stealthily incorporated into a law, during the haste and confusion always incident upon the close of the sessions of all legislative bodies, and it has not unfrequently happened, that in this way the statute books have shown the existence of enactments, that few of the members of the legislature knew anything of before. To remedy such and similar evils, was this provision inserted into the constitution, and we think wisely inserted." *Page 124 
But in Annapolis v. State, 30 Md. 112, 119, the court had so far modified that position as to be able to say that it should not "by a technical interpretation embarrass legislation and encumber laws with long and prolix titles," and accordingly it held in Dorchester County Commissioners v. Meekins, 50 Md. 28, 43, that an act entitled "An Act to repeal sections eighty-seven and ninety, of Article ten, of the Code of Public Local Laws, title, `Dorchester County,' sub-title, `County Commissioners,' enacted by the Act passed at January Session, eighteen hundred and seventy, chapter four hundred and forty-nine, and all other sections or parts of sections of the Code of Public General Laws, and Public Local Laws, and all other Acts and sections, or parts of Acts or sections of the Acts of the General Assembly of Maryland, inconsistent with the provisions of this Act, and to enact the following in lieu thereof," was valid, and in State v.Norris, 70 Md. 91, 94, 16 A. 446, in dealing with the validity of an act entitled "An Act to add a new section to article 30 of the Code of Public General Laws, title `Crimes and Punishments,' sub-title `Rivers,' to come in after section one hundred and seventy-one," Judge Alvey, observing that trend, said for the court: "What the title of the act is we have already recited; and it certainly requires a very liberal construction of the constitutional provision to maintain the sufficiency of this title. The objects designed to be attained by the constitutional provision are twofold. The first is to prevent the combination in one act of several distinct and incongruous subjects; and the second is that the legislature and the people of the state may be fairly advised of the real nature of pending legislation. All titles of acts, therefore, should be so framed as to accomplish these objects. But we regret to say that, in practice, a strict observance of the terms of the constitution has not always marked our legislation in this respect. Many acts are passed, and often of great importance, the titles of which are exceedingly deficient in definite and clear description of the subject-matter of the act. But this court *Page 125 
has ever been reluctant to defeat the will of the legislature by declaring such legislation void, if by any construction it could possibly be maintained." But, yielding to the trend, the statute was upheld, and, indeed, after Second German American Bldg.Assn. v. Newman, 50 Md. 62, 65, there was nothing else to do. In that case the title read "An Act to amend Article ninety-five of the Code of Public General Laws, by adding an additional section thereto." The subject of the act was usury, but although there was no reference in the title to that subject or to the Code title covering it, the court held that the title "clearly indicated the subject of the law," as though the ordinary citizen would know that article 95 of the Code dealt with usury. And so the court held in Garrison v. Hill, 81 Md. 551, 554, 32 A. 191, that the title "An act to add an additional section to article 93 of the Code of Public General Laws of Maryland to come in after section 326 and to be known as section 326A" was sufficient. InState v. Fox, 51 Md. 412, 414, it was held that an act which prohibited and punished as a felony the "cutting down of timber and trees in Garrett County," granted municipal charters, amended existing laws, and created new ones, was sufficiently described in the following title: "An Act to add an additional Article to the Code of Public Local Laws to be entitled Garrett County."Levin v. Hewes, 118 Md. 624, 628, 86 A. 233; State v. SchultzCo., 83 Md. 58, 60, 34 A. 243; Crouse v. State, 130 Md. 364,100 A. 361; Kelly v. State, 139 Md. 204, 207, 114 A. 888; Deanv. Slacum, 149 Md. 578, 580, 132 A. 73; Fout v. FrederickCounty, 105 Md. 545, 563, 66 A. 487; Mt. Vernon Cotton Duck Co.v. Frankfort Glass Ins. Co., 111 Md. 561, 75 A. 105, illustrate and exemplify the liberal rule of construction at times applied by the courts in construing that provision. On the other hand, inScharf v. Tasker, 73 Md. 378, 380, 21 A. 56, it was held that an act entitled "An act to provide for the assessment of the unclaimed military lots and tracts of land in Allegany and Garrett counties, and for the collection of state and county taxes *Page 126 
thereon, by selling the delinquent lands, and turning the net proceeds into the state treasury," did not sufficiently describe a provision allowing certain agents of the counties to examine the records of the Land Office free of cost, and remitting fees for prior searches.
In Whitman v. State, 80 Md. 410, 416, 31 A. 325, it was held that the title to an act which described it as an act to "regulate" the liquor traffic in Cambridge did not sufficiently describe a provision of the act which dealt with the abolition of the traffic in a larger territory, although in Mt. Vernon CottonDuck Co. v. Frankfort Glass Ins. Co., supra, it was held that the statement of a purpose to regulate child employment in the whole state sufficiently described a purpose to totally prohibit it in only a part of the state. In Luman v. Hitchens Bros. Co.,90 Md. 14, 21, 44 A. 1051, it was held that a title which described the statute as prohibiting railroad and mining companies from selling in Allegany County merchandise to their employees did not describe an act which prohibited such companies from selling merchandise at all in that county. In Nutwell v.Anne Arundel County, 110 Md. 667, 73 A. 710, an act was stricken down because the title described it as an act requiring "all owners" of vehicles using the public highways in that county to take out licenses therefor, whereas the act exempted from its scope carts, farm, and milk wagons. In Painter v. Mattfeldt,119 Md. 466, 87 A. 413, 417, chapter 345 of the Acts of 1912 provided a road system for Baltimore County. The title declared the purpose of the act to be to create a road commission, "with full powers to construct and improve a system of improved public roads, highways and bridges in Baltimore County, Maryland; and providing also the ways and means for the construction and improvement thereof by a bond issue of one million five hundred thousand dollars to be a lien upon the assessable property in said county; and repealing chapter 744 of the acts of the General Assembly of Maryland passed at the session of 1910." The act itself provided for the appropriation and expenditure of public *Page 127 
funds in addition to those realized from a sale of the, bonds, and because of that inconsistency the act was stricken down. In that case Judge Burke, with characteristic vigor and incisiveness, emphasized the conflict between law and expediency in this language: "If, then, the courts are to regard the Constitution, and the Constitution is superior to any ordinary act of the legislature, the Constitution, and not such ordinary act, must govern the case to which they both apply. Those, then, who controvert the principle that the Constitution is to be considered in court as the paramount law, are reduced to the necessity of maintaining that courts must close their eyes on the Constitution and see only the law. This doctrine would subvert the very foundation of all written Constitutions. It would declare that an act which, according to the principles and theory of our government, is entirely void is yet, in practice, completely obligatory. It would declare that, if the Legislature shall do what is expressly forbidden, such act, notwithstanding the expressed prohibition, is in reality effectual. It would be giving to the Legislature a practical and real omnipotence with the same breadth which professes to restrict their powers within narrow limits. It is prescribing limits and declaring that those limits may be passed at pleasure." In County Commissioners ofSomerset County v. Pocomoke Bridge Co., 109 Md. 1, 71 A. 462, 463, an act entitled "An act to incorporate the Pocomoke Bridge Company" was declared void because the act required the County Commissioners of Somerset and Worcester Counties to make annual payments to the bridge company on account of a bridge over the Pocomoke River. In United Rys.  Elec. Co. v. Mayor and CityCouncil of Baltimore, 121 Md. 552, 88 A. 617, a statute was held bad because the title failed to give notice that it in effect amended the charter of the railways company. In Culp v.Chestertown, 154 Md. 620, 622, 141 A. 410, 413, a statute was held bad because its title failed to indicate that part of the expense of a proposed street improvement would be assessed against adjoining property owners, and again *Page 128 
the court, through Judge Digges, restated the purpose of the constitutional provision, saying: "The purpose of this constitutional provision has been declared to be to prevent separate and incongruous subjects from being contained in one act, and thereby preventing `log-rolling' legislation; to give the people general notice of the character of the proposed legislation, so they may not be misled; to give all interested an opportunity to appear before the committees of the legislature and be heard upon the advisability of the proposed legislation; to advise members of the character of the proposed legislation, and to give each an opportunity to intelligently watch the course of the proposed bill; to guard against fraud in legislation and against false and deceptive titles." Shea v. State,148 Md. 256, 129 A. 221; Baltimore v. Deegan, 163 Md. 234, 238,161 A. 282; State v. King, 124 Md. 491, 497, 92 A. 1041; Mayor andCity Council v. Williams, 124 Md. 502, 510, 92 A. 1066; Statev. Cumberland  Pa. R. Co., 105 Md. 478, 483, 66 A. 458;Christmas v. Warfield, 105 Md. 530, 544, 66 A. 491; further illustrate the conflict between liberality and law, and legislatures and constitutions, as do such later cases as Boardof Education v. Wheat, 174 Md. 314, 199 A. 628; Home forIncurables v. Bruff, 160 Md. 156, 153 A. 403, and Bevard v.Baughman, 167 Md. 55, 173 A. 40.
If any principle or rule for the interpretation and construction of that constitutional provision can be said to be established by the cases cited and other cases not cited dealing with it, it is that the title to a statute must not mislead or deceive. Every case which has dealt with the question supports and approves that principle, although its application has at times been forced and artificial.
Turning now to the title of the act in issue here, it states that the act repeals and re-enacts with amendments certain definitely specified statutes, and repeals other definitely specified statutes, and enacts in lieu thereof a new section of the Code, and after that enumeration it states that the purpose of those enactments is to *Page 129 
eliminate duplicate provisions and consolidate the laws for the payment of taxes "upon motor vehicles" throughout the state and in certain incorporated towns of the state.
But when the statute itself is examined it is found that instead of consolidating existing laws relating to taxes on motor vehicles, it creates a new method of collecting taxes on all assessable property in Baltimore City, (2) it creates a new exemption (section 184) in favor of second hand dealers, (3) it increases the number of municipal units to which the old law applied, (4) it advances by six months the time within which an automobile owner living in Baltimore City must pay all his taxes before operating his automobile on a public highway.
To consolidate is to bring together, harmonize, and synthesize things that are already in existence, and has no relation to the creation of new and different things. Duplication means the production of identical reproductions of the same thing, not the production of things which differ.
When therefore the act made new law different from the old law, it went beyond the purpose stated in its title, and was affirmatively misleading and deceptive. That it did make new law is scarcely open to question. The old law provided that registration and title certificates might issue if taxes were payable but unpaid, if they were not in arrears, the new law provides that such certificates may not be issued if taxes are payable but unpaid, even though they are not in arrears; the old law provided that such certificates should not issue unless automobile owners residing in certain specified municipalities had paid their municipal taxes on the automobile which were unpaid and in arrears, the new law provides that such certificates shall not be issued unless residents of those municipalities and of other and different municipalities have paid taxes on the automobile whether in arrears or not; the old law applied within its scope to all alike, the new law exempts from its application in certain cases dealers in second *Page 130 
hand automobiles. So that, under the pretense of consolidating existing statutes as stated in its title, the act creates a new body of law radically different from the old law, and, if the constitutional provision still has vitality, the act is bad and should be set aside.
But apart from that there is another objection to the statute, that it deprives the citizens of Baltimore City of the equal protection of the law, and deprives them of their property without due process of law.
Under the provisions of the statute an automobile owner residing in the counties is entitled to a certificate of registration of title if he has paid the taxes due and payable on the automobile, but a resident of Baltimore City is not entitled to such a certificate unless he has paid all taxes due and payable upon all of his assessable personal property (Grossfeldv. Baughman, 148 Md. 330, 129 A. 370; Baltimore v. Fine,148 Md. 324, 129 A. 356), because under the statute the separate assessment of automobiles is mandatory in the counties but not in Baltimore City. Moreover, a second hand dealer of automobiles operating in all the municipalities described in section 184 is exempted from the operation of the act, while private owners are subject to it.
Under the statute an automobile owner residing in the county outside of a municipality may obtain a registration certificate if he pays the state and county taxes on the automobile only, if he resides in one of the municipalities named in section 184 he may obtain such certificate by paying the state, county, and municipal tax on the automobile only, if he lives in Baltimore City to obtain such a certificate he must not only pay the state and municipal tax on the automobile, but on all his assessable personal property as well.
The public highways of the state are the property of the State (Elliott on Roads and Streets, secs. 25, 511), maintained by public funds for the common use of its people. The privilege of using them for the purpose for which they are established and maintained should be available to all alike, upon the same and equal conditions. *Page 131 
To permit a resident of Baltimore County to operate an automobile on the public highways if he has paid all taxes due and payable on the automobile only, and to deny that privilege to an inhabitant of Baltimore City unless he has paid all taxes due and payable on all of his assessable personal property, is an arbitrary, irrational, and unjust discrimination, just as it is arbitrary and unreasonable to permit a second hand dealer to transfer title to an automobile on which the taxes are unpaid, but to deny that privilege to a private owner.
Automobile owners and users throughout the state constitute a single indivisible class, and while rules regulating the operation of automobiles and registration fees may properly vary with the speed, power, weight, size and character of different types of motor vehicles, such rules and fees must within the classification and sub-classification be uniform. The rules of the road, rules affecting equipment, and speed, must and do apply equally to all persons operating automobiles within the state, wherever they reside, and upon the same principle the privilege of using the public highways of the state should be available to all upon identical conditions. Kelman v. Ryan, 163 Md. 19,163 A. 593; Blaustein v. Levin, 176 Md. 423, 4 A. 2nd 861; Daschv. Jackson, 170 Md. 251, 183 A. 534; Raney v. MontgomeryCounty, 170 Md. 183, 183 A. 548; Luman v. Hitchens, Bros. Co.,supra; Parlett Co-operative v. Tidewater Lines, 164 Md. 405,165 A. 313; State v. Potomac Valley Coal Co., 116 Md. 380,81 A. 686; State, use of Emerson v. Poe, 171 Md. 584, 190 A. 231. There is no apparent reason for subjecting the automobile owner residing in Baltimore City to more onerous and exacting burdens than those imposed on other residents of the state for the same privilege.
For these reasons, I am unable to agree with the conclusion that chapter 744 of the Acts of 1939 is a valid enactment. *Page 132